137 Nev., Advance Opinion     61
                              IN THE SUPREME COURT OF THE STATE OF NEVADA


                       LAS VEGAS REVIEW-JOURNAL,                             No. 81758
                       Appellant,
                       vs.                                                    FILE
                       CITY OF HENDERSON,
                       Respondent.




                                  Appeal from a district court order denying a motion for attorney
                       fees and costs in a public records matter. Eighth Judicial District Court,
                       Clark County; Trevor L. Atkin, Judge.
                                  Affirmed in part, reversed in part, and remanded.


                       McLetchie Law and Margaret A. McLetchie and Alina M. Shell, Las Vegas,
                       for Appellant.

                       Nicholas G. Vaskov, City Attorney, and Brandon P. Kemble and Brian R.
                       Reeve, Assistant City Attorneys, Henderson; Bailey Kennedy and Dennis L.
                       Kennedy, Sarah E. Harmon, and Andrea M. Champion, Las Vegas,
                       for Respondent.




                       BEFORE THE SUPREME COURT, PARRAGUIRRE, STIGLICH, and
                       SILVER, JJ.




SUPREME COURT
        OF
    NEVADA


 i 19,17A



                wv.A
                                                      OPINION

                      By the Court, STIGLICH, J.:
                                  The Nevada Public Records Act (NPRA) requires governmental
                      bodies to make nonconfidential public records within their legal custody or
                      control available to the public. Where a governmental body denies a public
                      records request, the requester may apply to the court for an order
                      compelling production. If the requester prevails, the requester may recover
                      costs and reasonable attorney fees.
                                  During the pendency of this dispute, this court adopted the
                      catalyst theory to determine whether a requesting party prevails in such
                      litigation when the governmental body ultimately provides the records
                      without mandate by court order. Under the catalyst theory, the requesting
                      party may be able to recover attorney fees when the defendant changes its
                      behavior because of and as sought by the litigation. Here, appellant Las
                      Vegas Review-Journal (LVRJ) requested records from respondent City of
                      Henderson and filed suit to compel their production, but Henderson
                      eventually produced the records without court mandate before the litigation
                      reached its conclusion. LVRJ requested attorney fees, and the district court
                      applied the catalyst theory in denying the request. The district court,
                      however, misconstrued one of the factors in the catalyst-theory analysis and
                      neglected to conduct more than a summary analysis of several other factors.
                      Accordingly, we reverse the district court's order and remand for further
                      proceedings consistent with our guidance herein on applying the catalyst
                      theory.




SUPREME COURT
        OF
     NEVADA
                                                            2
0:11 1947A aletilla
                             FACTUAL AND PROCEDURAL BACKGROUND
                            Litigation relating to this dispute has twice before reached this
                court. 13V-1U submitted a public records request to Henderson under the
                NPRA for documents related to Henderson's use of a public relations firm.
                Cf. NRS 239.001. Henderson performed a search and determined that
                LITRJ's request encompassed approximately 70,000 pages of documents.
                Within five business days of LVRJ's request, Henderson responded that its
                search yielded a large set of documents and that it would need to review the
                documents for privilege and confidentiality before it could provide copies to
                LVRJ. Henderson requested a payment from LVRJ to cover the cost of the
                privilege review and requested a deposit of half of that sum before it would
                begin the privilege review.
                            LVRJ sought mandamus relief in district court, arguing that
                Henderson should be compelled to provide the records without payment of
                the privilege-review fee. After LVR,J filed the mandamus petition,
                Henderson reviewed the documents for privilege and permitted LVRJ to
                inspect the nonprivileged records while they litigated the privilege-review
                fee. Henderson provided a privilege log and ultimately provided copies of
                the records to LVRJ, except for those listed in the privilege log. The district
                court found that Henderson's actions satisfied its requirements under the
                NPRA, and LVRJ appealed. On appeal, LVRJ argued, among other claims,
                that the privilege log was insufficient and that it did not make clear whether
                the withheld documents were protected by the attorney-client, work-
                product, or deliberative-process privileges. This court disagreed as to the
                attorney-client- and work-product-protected documents but agreed that the
                district court should have balanced whether Henderson's interest in
                nondisclosure clearly outweighed the public's interest in accessing the

SUPREME COURT
     OF
   NEVADA
                                                      3
" t947A OM.
                       deliberative-process-privileged documents, and we remanded to the district
                       court to conduct this analysis.    Las Vegas Review-Journal v. City of
                       Henderson, No. 73287, 2019 WL 2252868 (Nev. May 24, 2019) (Order
                       Affirming in Part, Reversing in Part, and Remanding). Thereafter, before
                       the court addressed the issue on remand, Henderson voluntarily disclosed
                       the 11 documents that it had withheld pursuant to the deliberative-process
                       privilege.
                                    Meanwhile, the district court resolved LVR.J's pending motion
                       for attorney fees, granting it in part after concluding that LVRJ. prevailed
                       in accessing records from Henderson. Henderson appealed, and LVRJ.
                       cross-appealed, as the district court awarded less than LVRJ had sought.
                       This court observed that LVRJ had not prevailed as to its request for the
                       records withheld pursuant to the deliberative-process privilege because that
                       issue had been remanded to the district court to resolve. City of Henderson
                       v. Las Vegas Review-Journctl, No. 75407, 2019 WL 5290874 (Nev. Oct. 17,
                       2019) (Order of Reversal). We further observed that this court affirmed the
                       district coures denials of LVIlj's other claims and concluded that the
                       district court therefore erred in finding that LVRJ was a prevailing party.
                       Id.; cf. Las Vegas Review-Journal, 2019 WL 2252868. Accordingly, we
                       reversed the district court's partial award of attorney fees.       City of
                       Henderson, 2019 WL 5290874.
                                    Subsequently, this court issued Las Vegas Metropolitan Police
                       Department v. Center for Investigative Reporting, Inc., 136 Nev. 122, 460
                       P.3d 952 (2020) (CIR), concluding that whether a party prevails and may
                       recover attorney fees in a public records matter that has not proceeded to
                       final judgment is determined by the catalyst theory. LVRJ amended its
                       request for attorney fees and argued that it was entitled to recovery as the

SUPREME COURT
     OF
   NEVADA
                                                            4
(0) 1947A *OPP


                'FL;
                 prevailing party under the catalyst theory. The district court found that
                 the law-of-the-case doctrine barred LVRJ from seeking prevailing-party
                 fees on any claims besides those related to the deliberative-process
                 privilege, concluded that LVRJ likewise was not a prevailing party for the
                 11 documents withheld under the deliberative-process privilege, and denied
                 the motion. This appeal followed.
                                                DISCUSSION
                             As a preliminary matter, LVRJ argues that the district court
                 erred when it limited the scope of attorney fees that may be recoverable to
                 LVRJ's efforts to obtain the 11 deliberative-process-privilege documents.
                 LVRJ argues that it was entitled to recover its fees relating to its efforts to
                 access the broader set of requested records because its litigation was the
                 catalyst for their disclosure. Henderson argued below that the law of the
                 case precluded LVILT from seeking recovery for the larger universe of
                 records because this court concluded that LVRJ was not the prevailing
                 party on any of its claims related to those documents. Cf. City of Henderson,
                 2019 WL 5290874. The district court agreed and denied LVRJ's request for
                 attorney fees for these efforts, concluding that the law of the case was
                 dispositive. LVRJ did not challenge application of the law-of-the-case
                 doctrine below or in its opening brief, addressing the issue for the first time
                 in its reply brief. Accordingly, we conclude that LVRJ waived the issue and
                 decline to consider it. See Weaver v. State, Dep't of Motor Vehicles, 121 Nev.
                 494, 502, 117 P.3d 193, 198-99 (2005) (providing that issues raised for the
                 first time in an appellant's reply brief need not be considered). Accordingly,
                 we affirm the district court's order to the extent that it concluded the law-
                 of-the-case doctrine limited the scope of attorney fees for which LVRJ could
                 seek recovery.

SumEmE Cow-
     OF
   NEVADA
                                                       5
401 I947A OS*.
                   The district court abused its discretion in its catalyst-theory analysis
                               LVRJ next argues that the district court misapplied the
                   catalyst theory when it denied LVRJ attorney fees and costs. "[A]ttorney
                   fees may not be awarded absent a statute, rule, or contract authorizing such
                   award." Thomas v. City of N. Las Vegas, 122 Nev. 82, 90, 127 P.3d 1057,
                   1063 (2006). NRS 239.011(2) provides that a prevailing party may recover
                   costs and attorney fees. "A party prevails if it succeeds on any significant
                   issue in litigation which achieves some of the benefit it sought in bringing
                   suit." Las Vegas Metro. Police Dep't v. Blackjack Bonding, Inc., 131 Nev.
                   80, 90, 343 P.3d 608, 615 (2015) (internal quotation marks omitted).
                   Generally, an action must have proceeded to final judgment for a party to
                   have prevailed. Dimick v. Dimick, 112 Nev. 402, 404, 915 P.2d 254, 256
                   (1996). Whether a party prevails in a public records matter that ultimately
                   is resolved outside the court is determined by application of the catalyst
                   theory. CIR, 136 Nev. at 127-28, 460 P.3d at 957. "Under the catalyst
                   theory, a requester prevails when its public records suit causes the
                   governmental agency to substantially change its behavior in the manner
                   sought by the requester, even when the litigation does not result in a
                   judicial decision on the merits." Id. at 128, 460 P.3d at 957. In assessing
                   whether a requester prevailed under the catalyst theory, the district court
                   must consider
                               (1) when the documents were released, (2) what
                               actually triggered the documents release, . . .
                               (3) whether [the requester] was entitled to the
                               documents at an earlier time. Additionally, the
                               district court should take into consideration
                               [4] whether the litigation was frivolous,
                               unreasonable, or groundless, and [5] whether
                               the requester reasonably attempted to settle the
                               matter short of litigation by notifying the
SUPREME Court'
      oF
    NEVADA
                                                         6
O I947A cERAIII4
                                  governmental agency of its grievances and giving
                                  the agency an opportunity to supply the records
                                  within a reasonable time.
                      Id. at 128, 460 P.3d at 957-58 (internal quotation marks and citation
                      omitted). We clarify that consideration of these factors is mandatory. Cf.
                      O'Connell v. Wynn Las Vegas, LLC, 134 Nev. 550, 554, 429 P.3d 664, 668
                      (Ct. App. 2018) (observing that consideration of the Beattie v. Thomas, 99
                      Nev. 579, 588-89, 668 P.2d 268, 274 (1983), factors is mandatory in
                      considering whether to award fees pursuant to NRCP 68). Whether
                      attorney fees are warranted is a fact-intensive inquiry. Wynn v. Smith, 117
                      Nev. 6, 13, 16 P.3d 424, 428 (2001). We review an award of attorney fees
                      for an abuse of discretion. Thomas, 122 Nev. at 90, 127 P.3d at 1063. An
                      abuse of discretion can occur when the district court bases its decision on a
                      clearly erroneous factual determination or disregards controlling law.
                      Blackjack Bonding, 131 Nev. at 89, 343 P.3d at 614. While the failure to
                      enter explicit findings of each factor is not necessarily an abuse of
                      discretion, specific findings are strongly encouraged, and the record must
                      demonstrate that the district court properly considered each of the required
                      factors. See Wynn, 117 Nev. at 13, 16 P.3d at 428-29 (discussing fee awards
                      pursuant to offers of judgment).
                                  We conclude that the district court abused its discretion in its
                      catalyst-theory analysis, as the court misconstrued the fifth CIR factor and
                      neglected to show that it appropriately considered several other factors.
                                  In its fifth factor, CIR requires the district court to consider
                      iCw
                        hether the requester reasonably attempted to settle," CIR, 136 Nev. at
                      128, 460 P.3d at 957-58, yet the district court found that Henderson "made
                      more efforts" to settle than did the request-receiving party in CIR. The
                      district court thus incorrectly examined whether the government made an

SUPREME COURT
        OF
     NEVADA
                                                           7
(01) 1947A   .1PS*4
                       attempt to settle, not whether the requester did so, as CIR directs. This
                       inverted the analysis that the factor requires and, by not considering
                       requester LVRJ's efforts to settle the dispute, frustrated the purpose of the
                       catalyst-theory analysis. Here, the record reflects that LVRJ did not make
                       a reasonable attempt to settle. LVRJ refused to receive Henderson's calls,
                       return Henderson's messages, or confer with Henderson to refine the search
                       terms for the public-records request. LVRJ's rush to litigation is precisely
                       the type of conduct this court sought to discourage. CIR, 136 Nev. at 128,
                       460 P.3d at 957 (noting that this court adopted the CIR factors to "alleviate
                       concerns that the catalyst theory will encourage requesters to litigate their
                       requests in district court unnecessarily"). LVRJ's lack of settlement efforts
                       raises doubts about whether its litigation triggered the release of the 11
                       deliberative-process-privilege documents and whether the litigation was
                       frivolous (the second and fourth CIR factors). Had the district court
                       properly construed this factor, it would have been better able to determine
                       whether LVRJ's litigation was the catalyst for the disclosure of the
                       documents initially withheld pursuant to the deliberative-process privilege.
                                   LVRJ argues that the fifth factor should receive the least
                       weight. LVRJ argues that the foreign authorities CIR discusses operate in
                       the context of distinguishable statutory bases. We decline the invitation to
                       reconsider the doctrine that we adopted in CIR on this basis. We stated no
                       such limitation when we adopted the catalyst theory in CIR, and we decline
                       to modify the standard in this way or direct district courts to apply greater
                       or lesser weight to any of the factors in all instances, regardless of the
                       nuances that specific circumstances may present.




SUPREME COURT
        OF
     NEVADA
                                                            8
101 1947A    411001)
                                  The district court also failed to correctly make adequate
                     findings concerning the second, third, and fourth CIR factors, failed to
                     balance them against each other, and thus further misapplied CIR.
                     Although the district court stated the second and third factors and the
                     parties respective positions, it did not seriously engage with those factors.
                     It ultimately summarily concluded that LVRJ was not a prevailing party
                     because the circumstances were distinguishable from those in CIR.1 Even
                     though the catalyst theory tasked the district court with determining
                     whether there was "a factual causal nexus between" LVRJ's litigation and
                     Henderson providing the 11 documents, CIR, 136 Nev. at 127, 460 P.3d at
                     957 (internal quotation marks omitted), the district court's order carries
                     none of the hallmarks of the fact-intensive inquiry this requires. In not
                     considering specific facts relevant to each factor, the district court's order
                     does not provide any guidance as to whether a given factor supported the
                     conclusion that LVRJ did not prevail. And without considered discussion of
                     these factors, this court is unable to review why the district court concluded,
                     after purporting to balance these factors, that LVRJ was not the prevailing
                     party. See Davis v. Ewalefo, 131 Nev. 445, 450, 352 P.3d 1139, 1142 (2015)
                     (providing that we do not defer "to findings so conclusory they may mask
                     legal error"); Schwartz v. Estate of Greenspun, 110 Nev. 1042, 1050, 881
                     P.2d 638, 643 (1994) ("It is difficult at best for this court to review claims of
                     error in the award of such fees where the courts have failed to memorialize,
                     in succinct terms, the justification or rationale for the awards.").



                           1The district court appropriately considered the first factor—when the
                     documents were made available—by finding that Henderson voluntarily
                     released the 11 deliberative-process-privilege documents two years after
                     LVRJ filed its NPRA action.
SUPREME COURT
        OF
     NEVADA
                                                            9
((;) 947A    mEADm
            The second CIR factor requires a "causal nexus between the
litigation and the voluntary disclosure or change in position by the
Government."    CIR, 136 Nev. at 128, 460 P.3d at 957 (quoting First
Amendment Coal. v. U.S. Dep't of Justice, 878 F.3d 1119, 1128 (9th Cir.
2017)). "[T]hat information sought was not released until after the lawsuit
was instituted is insufficient to establish that the requester prevailed."
CIR, 136 Nev. at 128, 460 P.3d at 957 (internal quotation marks omitted).
Accordingly, the district court was obligated to find whether the litigation
actually caused the disclosure of the contested 11 documents or whether
Henderson would have produced them absent LVRXs suit.
            The third CIR factor required the court to determine whether
LVRJ was entitled to receive the documents at an earlier time. This
required reviewing the merits of Henderson's claim that the documents
were protected by the deliberative-process privilege, even though, by that
time, the documents had been provided. See id. at 129, 460 P.3d at 958.
            While the district court made a factual determination for the
fourth CIR factor, its reasoning was clearly erroneous. The fourth factor
considers whether the requester brought a frivolous suit. Id. at 128, 460
P.3d at 957. Here, the district court concluded that LVRXs suit was not
frivolous because this court did not deem it so in the previous two appeals
to this court. The district court's reliance on this court's silence was
misplaced, as we did not consider frivolousness in the earlier appeals. See
Toissant v. McCarthy, 801 F.2d 1080, 1092 n.10 (9th Cir. 1986) (concluding
the argument that "the Court's silence indicates approval" or disapproval
"seriously misapprehends the nature of judicial opinion"), abrogated in part
on other grounds by Sandin v. Conner, 515 U.S. 472, 482-84 (1995). Thus,




                                    10
                  the district court failed to enter fmdings showing that it conducted a
                  searching inquiry of the facts relevant to this factor.
                              Accordingly, we conclude that the district court abused its
                  discretion by failing to show that it appropriately considered and weighed
                  the CIR factors in reaching its conclusion. Therefore, the district coures
                  order is reversed, and we remand for the limited purpose of analyzing all of
                  the catalyst-theory factors and making proper findings as to this subset of
                  11 documents. The district court must then balance the catalyst-theory
                  factors to determine whether LVRJ's litigation properly was "the catalyst"
                  and thus LVRJ is the prevailing party with regard to those documents.
                                                 CONCLUSION
                              Public records requests present a particular context in which
                  attorney fees and costs may be warranted even though the matter never
                  reaches a final judicial disposition. To resolve when such an award may be
                  appropriate, this court adopted the catalyst theory. As in other attorney-
                  fee contexts, this analysis requires closely scrutinizing the facts specific to
                  the circumstances and entering findings showing that the court has duly
                  considered the mandatory factors. The district coures order here contains
                  summary statements of several factors and misstates another. On this
                  basis, our ability to review the soundness of the district court's disposition
                  is severely hindered. Accordingly, we conclude that the district court
                  abused its discretion in applying the catalyst theory. We need not reach




SUPREME COUPiT
      OF
    NEVADA
                                                        11
(01 1947A alba>
                       LVRJ's claim that the district court improperly limited the scope of the
                       efforts for which it was permitted to seek recovery of attorney fees, which
                       LVRJ raised for the first time in its reply brief. We affirm the district court's
                       order insofar as it denied attorney fees based on obtaining documents other
                       than the 11 subject to the deliberative-process-privilege analysis, reverse
                       the remaining portion of the district court's order concerning fees related to
                       those 11 documents, and remand for further proceedings consistent with
                       this opinion.



                                                                   Ai4C102
                                                             Stiglich


                       We concur:



                       111611
                       Parraguirre
                                                        J.




                                                        J.
                       Silver




SUPREME COURT
        OF
     NEVADA
                                                              12
(01 1'40A    aaff&A,